Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species A-N , as set forth in the Office action mailed on September 22, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 22, 2021 is withdrawn.  Claims 5-6, 10 and 13, directed to Species A-K, M-N are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
a dividing portion that is provided in the annular portion and defines a slit and provides a continuous passage between the opening edge portion and the proximal edge portion, the dividing portion including: a first cylindrical wall portion that defines a first edge of the annular portion; a second cylindrical wall portion that defines a second edge of the annular portion; and an overlapping portion wherein the first cylindrical wall portion and the second cylindrical wall portion overlap; and a covering portion configured to cover a part of the annular portion where at least the overlapping portion of the dividing portion is provided.
The prior art of record fails to disclose a cover for an endoscope comprising a body having a dividing portion that defines a slit and provides a continuous passage between an opening edge portion and a proximal edge portion of the cover and a covering portion configured to cover a part of an annular portion where at least the overlapping portion of the dividing portion is provided.  Hino (JP2003-102668) discloses an analogous cover for an endoscope with a slit provided in an annular portion thereof, however the slit is does not provide a continuous passage from an opening edge to a proximal edge as recited in the instant invention . Furthermore, a covering portion is not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
2/14/22